Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (Form S-3 No.333-175191 and Form S-8 Nos. 333-76528, 333-117481, 333-157475, 333-158382, 333-160894, 333-163918, 333-170067, 333-170069 and 333-180740) of Hipcricket, Inc. (formerly Augme Technologies, Inc.) of our reports dated May 24, 2013, relating to the consolidated financial statements of Augme Technologies Inc. (which report expresses an unqualified opinion and includes an explanatory paragraph for the restatement ofpreviously issued financial statements), and the effectiveness of internal control over financial reporting of Augme Technologies Inc. (which report expresses an adverse opinion thereon), appearing in this Annual Report (Form10-K/A) for the fiscal year ended February28, 2013. /s/ Moss Adams LLP Seattle, Washington October 11, 2013
